Citation Nr: 1543091	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a sleep disorder, including sleep apnea and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1983, May 1985 to September 1994, and May to July 1998.  He also had National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Board previously considered and remanded this issue and three others in August 2012.  The other three issues were granted by the RO in April 2013 and are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional remand is needed for an addendum medical opinion to address a new theory of entitlement to sleep apnea raised by the Veteran.  In April 2013, the RO granted service connection for cerebellar atrophy with truncal and lower extremity ataxia, right upper extremity impairment, and left upper extremity impairment.  The RO granted related benefits of automotive and adaptive equipment, aid and attendance, and specially adapted housing based on limited mobility from these disabilities.  In the August 2015 appellant brief, the Veteran argued that the above disabilities prevented him from being physically active and caused weight gain.  A VA examiner in May 2013 opined that sleep apnea was not related to mental health or incurred in service and instead noted that the most common cause of sleep apnea is being overweight and that at the time of the sleep study, the Veteran weighed 220 pounds.  The Veteran was not overweight while in service; a May 1996 in-service examination recorded him weighing 170 pounds and an October 2001 examination from National Guard service recorded his weight as 159 pounds.  This question of secondary service connection was not posed to the May 2013 examiner.  Thus, an addendum opinion is needed to discuss whether service-connected cerebellar atrophy with truncal and lower extremity ataxia, right upper extremity impairment, and left upper extremity impairment could at least as likely as not have caused the Veteran to become overweight and develop sleep apnea.   



Accordingly, the case is REMANDED for the following action:

1. Associate any new or outstanding VA treatment records with the claims file.

2. Forward the claims file to the May 2013 examiner, or another appropriate examiner, to address the following:

a. Did service-connected cerebellar atrophy with truncal and lower extremity ataxia, right upper extremity impairment, and left upper extremity impairment at least as likely as not cause the Veteran to become overweight and develop sleep apnea?

b. Did service-connected cerebellar atrophy with truncal and lower extremity ataxia, right upper extremity impairment and left upper extremity impairment at least as likely as not aggravate beyond the natural progression or contribute to weight gain and sleep apnea?

Please consider all relevant lay and medical evidence and provide rationale for any conclusions.  Note the May 2013 opinion citing being overweight as a common cause for sleep apnea.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




